USCA4 Appeal: 20-4586      Doc: 26         Filed: 01/11/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4586


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JASON LAMONTE BRYANT,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cr-00018-GMG-RWT-3)


        Submitted: September 21, 2021                                     Decided: January 11, 2022


        Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and FLOYD, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Shawn Angus Morgan, Christopher S. Etheredge, STEPTOE & JOHNSON PLLC,
        Bridgeport, West Virginia, for Appellant. Lara Kay Omps-Botteicher, OFFICE OF THE
        UNITED STATES ATTORNEY, Martinsburg, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4586      Doc: 26         Filed: 01/11/2022      Pg: 2 of 5




        PER CURIAM:

               Jason Lamonte Bryant pled guilty to conspiracy to distribute and possess with intent

        to distribute heroin, fentanyl, cocaine, and cocaine base, in violation of 21 U.S.C.

        §§ 841(a)(1), (b)(1)(C), 846. The district court sentenced Bryant below the Sentencing

        Guidelines range to a term of time served followed by three years’ supervised release. On

        appeal, Bryant’s attorney has filed a brief under Anders v. California, 386 U.S. 738 (1967),

        asserting that there are no meritorious grounds for appeal but questioning whether the

        district court erred in denying Bryant’s motion to withdraw his guilty plea. Although

        notified of his right to do so, Bryant has not filed a pro se supplemental brief. We affirm.

               We review the district court’s denial of a defendant’s motion to withdraw his guilty

        plea for abuse of discretion. United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).

        A defendant may withdraw a plea if he “can show a fair and just reason for requesting the

        withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). However, a defendant does not have an

        absolute right to withdraw a guilty plea, United States v. Walker, 934 F.3d 375, 377 n.1

        (4th Cir. 2019), and “bears the burden of demonstrating that withdrawal should be

        granted,” United States v. Thompson-Riviere, 561 F.3d 345, 348 (4th Cir. 2009) (internal

        quotation marks omitted).

               “The most important consideration in resolving a motion to withdraw a guilty plea

        is an evaluation of the [Fed. R. Crim. P.] 11 colloquy at which the guilty plea was

        accepted,” and “a properly conducted Rule 11 guilty plea colloquy . . . raises a strong

        presumption that the plea is final and binding.” Nicholson, 676 F.3d at 384 (alteration and

        internal quotation marks omitted). In addition, in reviewing a district court’s denial of a

                                                     2
USCA4 Appeal: 20-4586      Doc: 26         Filed: 01/11/2022     Pg: 3 of 5




        motion to withdraw a guilty plea, we consider (1) whether the defendant provided credible

        evidence that his plea was not knowing or voluntary; (2) whether he credibly asserted his

        legal innocence; (3) whether there was a delay between entering the plea and moving for

        withdrawal; (4) whether he had close assistance of competent counsel; (5) whether the

        withdrawal of the plea would prejudice the government; and (6) whether the withdrawal

        would inconvenience the court and waste judicial resources. United States v. Moore, 931

        F.2d 245, 248 (4th Cir. 1991).

               Here, the magistrate judge fully complied with Rule 11 in conducting Bryant’s plea

        colloquy, and Bryant explicitly affirmed that he was guilty, that the Government’s

        proffered evidence was accurate, and that he had freely and voluntarily entered into the

        plea agreement and guilty plea.       Bryant’s statements during the colloquy strongly

        undermine any suggestion that his plea was not knowing and voluntary. See Blackledge v.

        Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry a strong

        presumption of verity.”). Furthermore, Bryant did not credibly assert his innocence. To

        credibly assert legal innocence, a defendant must “present evidence that (1) has the quality

        or power of inspiring belief, and (2) tends to defeat the elements in the government’s prima

        facie case or to make out a successful affirmative defense.” Thompson-Riviere, 561 F.3d

        at 353 (italics and internal quotation marks omitted). Here, Bryant offered no evidence or

        facts in support of his conclusory assertion of innocence.

               Additionally, Bryant did not file his motion to withdraw until approximately three

        months after he had entered his guilty plea, a significant delay that weighed against

        permitting withdrawal of his plea. See United States v. Craig, 985 F.2d 175, 178 (4th Cir.

                                                     3
USCA4 Appeal: 20-4586      Doc: 26          Filed: 01/11/2022     Pg: 4 of 5




        1993) (noting a delay of eight weeks “militate[s] against withdrawal”). Furthermore,

        Bryant had the assistance of competent counsel at the time he entered his plea, and, given

        the Government’s significant evidence against him, has not established that he would have

        proceeded to trial had his counsel reviewed every single piece of discovery with him. See

        United States v. Bowman, 348 F.3d 408, 416 (4th Cir. 2003) (noting defendant who seeks

        to establish that he did not receive close assistance of counsel must “demonstrate (1) that

        his counsel’s performance fell below an objective standard of reasonableness and (2) that

        there was a reasonable probability that, but for counsel’s error, he would not have pleaded

        guilty and would have insisted on going to trial” (brackets and internal quotation marks

        omitted)).

               Finally, given the strength of the evidence against Bryant, his significant delay in

        moving to withdraw his guilty plea, and his sworn admissions of guilt, permitting Bryant

        to withdraw his plea would likely prejudice the Government and waste judicial resources.

        See Nicholson, 676 F.3d at 384 (ruling that trial “would be a waste of judicial resources

        and time . . . given [the defendant’s] repeated admission of guilt”). Accordingly, we

        conclude that Bryant failed to show a fair and just reason to withdraw his plea, and

        therefore conclude that the district court did not abuse its discretion in denying his motion.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no other meritorious grounds for appeal. We therefore affirm the district court’s

        judgment. This court requires that counsel inform Bryant, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Bryant requests that counsel

        file such a petition, but counsel believes that such a petition would be frivolous, then

                                                      4
USCA4 Appeal: 20-4586         Doc: 26     Filed: 01/11/2022    Pg: 5 of 5




        counsel may move in this court for leave to withdraw from representation. Counsel’s

        motion must state that counsel served a copy thereof on Bryant.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                   5